internal_revenue_service number info release date date cc dom p si 1-cor-111338-00 uilc we are responding to your correspondence submitted under an approved power_of_attorney on behalf of revproc_98_55 in order to establish date as the effective date for s_corporation status the material furnished to this office explains that the parent’s form_2553 and accompanying form_966 for the subsidiary taxpayer sent via certified mail were returned without explanation by the philadelphia service_center requesting relief under our research indicates that both the parental s_corporation and qsub elections were input by philadelphia staff on date using an effective date of date this correspondence confirms that the taxpayers should file form_1120s for taxable years and forward please provide a copy of this letter to your client and keep this letter with their tax records we hope that the above information proves helpful s dianna k miosi sincerely yours dianna k miosi chief branch office of the associate chief_counsel passthroughs and special industries
